DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s response (amendments and arguments) is acknowledged.
	Any rejection no longer of record has been overcome by amendment.
Claims 1,7,9-11,18,25,32,39-41 and 46 are pending after amendment (cancelling claim 45).
Election/Restrictions – Species (2) - Maintained
Applicant's election with traverse of peptide species SEQ ID NO: 8, and disorder pulmonary fibrosis, in the reply filed on 7/11/22 is acknowledged.  The traversal is on the ground(s) that all the various peptides described and/or claimed share a common technical feature in that they all contain deletion, substitution, addition, and/or modifications stemming within genus peptide SEQ ID NO: 1.  This is not found persuasive because while they all may have ‘evolved’ out of peptide SEQ ID NO: 1 they are not all ‘left’ with a ‘substantial’ core structure that overlaps each species respectively (see the Supplemental Tables applicant provided in response page 7-8) and therefore are independent or distinct.  For instance, see Table 8, page 8, where only the middle tripeptide “KEN” is left ‘shared’.  The examiner is open to expanding the search if applicant can file a variable structure that clearly identifies all options at each position of wild-type CD-36 18mer fragment SEQ ID NO: 1:
	
    PNG
    media_image1.png
    95
    439
    media_image1.png
    Greyscale
	
The requirement is still deemed proper and is therefore made FINAL.
Claims 1,7,9,11,18,39-41 and 45-46 read on the elected species, while claims 25 and 32 do not presently.
As the elected peptide SEQ ID NO: 8 was found free of the art, the species, election has moved on to the ‘next’ species, where that art applies to instant claims 1, 39-41 and the remainder are withdrawn as to the prior art rejection only, as not drawn to this ‘next’ species.

Allowable Subject Matter -Maintained
	Elected peptide SEQ ID NO: 8 was not found to be reasonably taught or suggested by the prior art of record.  Applicant’s own other variants being the closest ‘modified’ CD36 variants thereto.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 7, 9-11, 18, 25, 32, 39-41, and 46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are:  In this case, claim 1 has now been amended to 53 distinct peptide sequences, rather than being drawn to ANY modification (e.g. deletion, substitution, addition, and/or other modifications) of wild-type peptide SEQ ID NO: 1:
	
    PNG
    media_image1.png
    95
    439
    media_image1.png
    Greyscale
	
However, applicant has not filed a variable structure that encompasses the overlapping core structure between these 53 sequences now claimed in order that a reasonable search may be carried out based on the core structure without an undue search burden.  For such a search to be reasonable there would have to be some modification within that core structure from the wild type or all the prior art on the wild type will simply be retrieved which will not reduce the search burden.  Alternatively, as the examiner set forth in the previous Office action: The examiner is open to expanding the search if applicant can file a variable structure that clearly identifies all options at each position of wild-type CD-36 18mer fragment SEQ ID NO: 1.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURY AUDET whose telephone number is (571)272-0960. The examiner can normally be reached on M-Th. 7AM-5:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/MAURY A AUDET/Primary Examiner, Art Unit 1654